MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N* 08984888, autorizado por el articulo
13” del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N?
082-2002-ÉF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará “EL ESTADO”; y, de la otra parte, la MINERA ANCOCALA
S.A.C., con RUC N* 20535583219, con domicilio en Av. Victor Andrés Belaunde N? 395,
San Isidro, Lima, representada por representada por su Apoderado el señor Raúl Eduardo
Ávalo Mendoza, identificado con Documento Nacional Identidad N* 40856315, según
poder inscrito en el asiento C00005 de la Partida N* 12457668 de la Zona Registral N” 1X -
Sede Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien
en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento,
aprobado por el Decreto Supremo N* 082-2002-EF

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N* 046-2012-MEM/DM, publicada en el Diario Oficial "El Peruano" con fecha 07
de febrero de 2012, que designa al Ingeniero Edgardo Elías Alva Bazán como Director
General de Minería y la Resolución Ministerial N” 091-2014-MEM/DM, publicada en el
Diario Oficial “El Peruano” con fecha 26 de febrero de 2014, que aprueba la Lista de
Bienes y Servicios materia del referido contrato.

Agregue usted, señor notario, las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 15 de abril de 2044.

EL INVERSIONISTA

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N* 06984888, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”, y,

(ii) MINERA ANCOCALA S.A.C., identificada con RUC N” 20535583219, con
domicilio en Av. Victor Andrés Belaunde N* 395, San Isidro, Lima, representada por el
señor Raúl Eduardo Ávalo Mendoza, identificado con Documento Nacional de Identidad N*
40856315, según poder inscrito en el asiento C00005 de la Partida N* 12457668 de la
Zona Registral N* IX - Sede Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo III.

1.2. Mediante Ley N” 27623, norma que dispone ta devolución del Impuesto
General a las Ventas e impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3, Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N" 530-2002-
EM-DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1,4, A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 18 de julio de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623,

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio de! presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesiones mineras
señaladas en la cláusula 1.1. por un monto de US$ 7 902 25300 (Siete Millones
Novecientos Dos Mil Doscientos Cincuenta y Tres y 00/100 Dólares Americanos), para el
periodo comprendido entre los meses de abril de 2014 a diciembre de 2015.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 091-2014-MEM/DM,
publicada en el Diario Oficial "El Peruano” el 26 de febrero de 2014, la misma que como
Anexo il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo lega! y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del articulo 3” del Reglamento.
MINISTERIO DE ENERGÍA Y MINAS

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenoy¿en Lima, a los 15 días del mes de abril de dos mil

INVERSIONISTA

ANEXO lil
“PROYECTO SAUCHA"
MINERA ANCOCALA S.A.C.

RELACIÓN DE CONCESIONES MINERAS

2 ¡ANA LUCIA 2 01-04113-07 11180270 Paimas

317532 NORMA:

SLEGALES

Articulo 3.- Remitir copia da la presente resolución a 1
la Diracción General de Prasupuesto Público del Ministerio
de Economia y Finanzas.

Registrese, comuníquese y publiquese

MÓNICA RUBIO GARCÍA
Ministra de Desarrollo e Inclusión Social

1034594-1

FE DE ERRATAS

DECRETO SUPREMO
N* 035-2014-EF

Mediante Oficio N* 134-2014.SCM-PR, la Secretaría
del Consejo de Ministros solicita se publique Fe de Erratas
del Decreto Supremo N? 035-2014-EF, publicado en la
edición del día 15 de febraro de 2014

.

DICE:
Artículo 1.- (...)

DELA: En Nuevos Soles
SECCIÓN PRIMERA :Gobierno Central

PLIEGO . 009 :Ministerio de Economia y

Finanzas.
UNIDAD EJECUTORA — 001 :Administración Genieral.

ASIGNACIONES PRESUPUESTARIAS
QUE NO RESULTAN EN PRODUCTOS '

ACTIVIDAD 5004798 : Transferencias Plan incentivos
a la Mejora de la Gestión y
Medernización Municipal ¡
FUENTE DE |
FINANCIAMIENTO 1 :Recursos Ordinarios
GASTOS CORRIENTES

2.4 Donaciones y Transferencias

21 287 757,00
21 287 757,00

TOTAL EGRESOS
de)
DEBE DECIA: Ñ
Artículo 4.» (...)
DELA: En Nuevos Solos |
SECCIÓN PRIMERA :Gobiemo Central.
PLIEGO 009 : Ministerio de. Economía y
Finanzas.
UNIDAD EJECUTORA — 001 :Administración General. ¡

ASIGNACIONES PRESUPUESTARIAS
QUE NO RESULTAN EN PRODUCTOS

ACTIVIDAD $004798 : Transferencias — Plan de
Incentivos a la Mejora de
la Gestión y Mademización
Municipal !

FUENTE DE

FINANCIAMIENTO 1. :Recursos Ordinarios J

GASTOS DE CAPITAL

21 287 757,00

2.4 Donaciones y Transferencias

TOTAL EGRESOS

21 237 757,00

1034837-1

Oficializan evento denominado “FORO
Y EXPOSICIÓN LATINVERP 2014” a
realizarse en Lima

RESOLUCIÓN MINISTERIAL
N? 090-2014-MEM/DM

Lima, 24 de febrero de 2014

VISTO:

El pedido de PERUPETRO S.A,, de fecha 31 de octubre
de 2013, suscrito por el Presidente del Directorio, señor
Luís Enrique Ortigas Cúneo, y de la Asociación Regional
de Empresas del Sector Petróleo, Gas y Biocombustibles
en Latinoamérica y el Caribe - ARPEL de fecha 11 de
diciembre de 2013, a efectos que se oficialice el evento
denominado "FORO Y EXPOSICIÓN LATINVES.p 2014”,
a realizarse del 26 al 28 de marzo de 2014 en la ciudad de
Lirna, República del Perú;

CONSIDERANDO:
Que, a través de los documéntos con Registro N*
2341204 y 2351597, PERUPETRO y la Asociación Regional

de Empresas del Sector Petróleo, Gas y Biocombustibles en
Latinoamérica y el Caribe, sclicitan al Ministerio de Energía
y Minas la oficlalización del evento denominado “FORO Y
EXPOSICIÓN LATINVESP 2014", a realizarse del 26 al 28 de
marzo de 2014 en la ciudad de Lima, República del Perú;

Que, mediante Informe N* 002-2014-MEM-DGH/DNH,
la Dirección Gensral de Hidrocarburos del Ministerio de
Energía y Minas señala que el evento tiene como objetivo
promocionar las oportunidades de inversión, así como
el análisis de desafios para el desarrollo de negocios de
exploración y producción de petróleo crudo y gas natural
en la región latinoamericana y caribeña, resultando
pertinente su oficialización;

Que, la institución solicitante ha cumplido con los
requisitos señalados en la Resolución Ministerial N 050-
2001-EM/SG, que regula el procedimiento para oficializar
eventos nacionales por parte del Ministerio de Energía y
Minas, a pedido de entidades públicas o privadas;

De conformidad con la Resolución Ministeria) NO
050-2001-EM/SG y el Reglamento de Organización y
Funciones del Ministerio de Energía y Minas, aprobado por
Decreto Supremo N* 031-2007-ÉM, y sus modificatorias.

SE RESUELVE:

Artículo Único,» Oficializar el evento denominado
“FORO Y EXPOSICIÓN LATINVESP 2014", a realizarso
del 26 al 28 de marzo de 2014 en la ciudad de Lima,
República del Perú

Regístrese, comuníquese y publíqueso.

JORGE MERINO TAFUR
Ministro de Energía y Minas

1053011-1

Aprueban lista de bienes y servicios
tuya adquisición otorgará el derecho
a la devolución del 1GY 2 Impuesto
de Promoción Municipal a favor de
la empresa Minera Ancocala 5.A.C,
durante la Jase de exploración

ESOLUCIÓN MINISTERIAL
N*087-2014-MEM/DM

Lima, 24 da febrero de 2014
CONSIDERANDO:

Que, mediante Decreto Supremo M* 082-2002-EF se
aprobó el Reglar to de la Ley N* 27823, modificada por

Miércoles 28 de tabrero

NORMAS LEGALES

la Ley N? 27882, que dispone la devclución del Impuesto
Genera! a las Ventas a Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 8* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resclución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la” devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción

Municipal; !
Que, por escrito N* 2343231 la empresa MINERA
ANCOCALA S.A.C. solicitó al Ministerio de Energía y

Minas la suscripción de un Contrato de Inversión en
Exploración, adjuntando la lista de bienes y servicios cuya
adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de explora:

Que, el Ministerio de Economía y Finanzas, mediante
Oficio N* 048-2014-EF/15.01 de fecha 23 de enero de
2014, remitió el Informe N* 023-2014-EF/61.01 de fecha
23 de enero de 2014, en el cual se emitió opinión favorable
a la lista de bienes y servicios presentada por [a empresa
MINERA ANCOCALA S.A.C. considerando que la lista
presentada por la citada empresa coincide con los bienes
y servicios aprobados por el Decreto Supremo N* 150-
2002-EF, adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 8” del Raglamento de la Ley N' 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del |
articulo 9* del Reglamento de Organización y Funciones
del Ministerio de Energia y Minas, aprobado por Decreto
Supremo N* 031-2007-End;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otergará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promcción
Municipal a favor de la empresa MINERA ANCOCALA
S,A.C. durante la fase de exploración, de acuerdo ccn
el Anexo que forma parte integrante de la presente
resclución ministerial

Regístrese, comuníquese y publiquese

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO 1

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO ;
ALA DEVOLUCIÓN DEL ¡GV E IP

MINERA ANCOCALA 5.4.C,
PROYECTO LA SAUCHA

A
2501 .00 [BENTONITA 1]

| 3824,90.20.00 [PREPARACIONES — PARA FLUIDOS DE
s PERFORACIÓN DE POZOS ('LODOS")

[ 8207.

20,00 (BROCAS CON PARTE CPERANTE DE CERMET

¡M | 8207.13.30.00 [BARRENAS INTEGRALES CON PARTE CPERANTE!

¡DE CERMET

12 | 8207.13.90.00 [LOS DEMÁS ÚTILES CON PAR

IPERANTE DE!

CERMET

13 | 8207.19.10.00 |TRÉPANOS Y CORONAS EXCEPTO DE CERMET

14 | 8207.1921.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET.

115 | 8207.19.29.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y|

DIAMANTADAS

16 | 8207.19.30.00 |BARRENAS INTEGRALES

17 | 8207.19,80.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE,

_ ¡PERFORACIÓN Y SONDEO

18_| 8207,90.00.00 |LOS DEMÁS ÚTILES INTERCAMBIABLES

19 | 8430.41,00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Ol

PERFORACIÓN AUTOPROPULSADAS

120 | 843049.00.00 ¡LAS DEMÁS MÁQUINAS CE SONDEO Y

[PERFORACIÓN EXCEPTO AUTOPROPULSADAS

¡21 | a431,43:10.00 [BALANCINES

122 | 8431.43.90.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO;

10 PERFORACIÓN DE LAS SUBPARTIDAS 8430.41
U 8430.49

¡23 | 8517.61.00.00 [ESTACIONES BASE

¡24 | 8517.6290.00 LOS DEMÁS APARATOS PARA LA RECEPCIÓN,

[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
DE VOZ, IMAGEN U OTROS DATOS

125 | 8523.49.20.00 [SOPORTES

ÓPTICOS GRABADOS
REPRODUCIR IMAGEN O IMAGEN Y SONIDO

PARA,

126 | 8523.49.90.00 [Los pEMÁS SOPORTES ÓPTICOS GRABADOS

(27 | 8704.21.10.10 [CAMIONETAS PICK-UP DE ENCENDIDO POR

COMPRESIÓN, ENSAMBLADAS CON FESO TOTAL|
¿CON CARGA MÁXIMA INFERIOR O IGUALA 4,537 T.1
DIESEL

28 | 5705.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO Ol

PERFORACIÓN

[20 | 9cos.30.00.00 [CÁMARAS “ESPECIALES PARA FOTOGRAFÍA

SUBMARINA O AÉREA, EXAMEN MÉDICO DE
¡ÓRGANOS INTERNOS O PARA LABORATORIOS DE!
|MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL —¡

130 | 8011.10.00.00 [MICROSCOPIOS ESTEREOSCCPICOS i

31 [| 90*1.20.00.00 [LOS

DEMÁS. MICROSCOPIOS — PARA
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

32 | so12,10.00.00 [microscopIOs,
]

EXCEPTO LOS ÓPTICOS;|
DIFRACTÓGRAFOS i

2014.20.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN]

AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

¡34 | 9014.60.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE|

NAVEGACIÓN

35 | 9015.10.00.00 MTELÉMETROS !

136 | 9015,20.10.00 |TEODOLITOS

[37 | 9015.20.20,00_ | TAQUÍMETROS

138 | 9015,30.00.00 [NIVELES

139 | 9015.40,10.00 [INSTRUMENTOS YAPARATOS DEFOTOGRAMETRÍA, |

ELÉCTRICOS O ELECTRÓNICOS.

40 | 9015.40.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE¡

FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O|
¿ELECTRÓNICOS

¡3 | 3926.90,60,00 ¡PROTECTORES ANTIRRUICOS DE MATERIA

Í ¡PLÁSTICA
1 6401.10,00,00 [CALZADO CON
l [PROTECCIÓN

|
[5 | 6506,10.00.00_ [CASCOS DE SEGURIDAD Í

6 | 722830.00.00 [BARRAS HUECAS PARA PERFORACIÓN, DE|
[ACEROS ALEADOS O SIN ALEAR 1

17. | 7304,22.00.00 MUBOS DE PERFORACIÓN DE ACERO!
1 DINOXIDABLE

: 7304,23.00.00_*OS DEMÁS TUBOS DE PERFORACIÓN

1
ía 1 8207.13,10.00 ÍTREPANOS Y CORCNAS CON PARTE OPERANTE|
| [DE CERMET J

PUNTERA METÁLICA DE|

9015,80.10,00 [LOS DEMÁS

INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA

[42 | 9015.80,90.00 [LOS_ DEMÁS

INSTRUMENTOS Y APARATOS
[EXCEPTO ELÉCTRICOS O ELECTRÓNICOS !

¡43_| 9015.30.00,00_|PARTES Y ACCESORIOS !

44 | 9020.00.00.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y|

MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS|
¡DE PROTECCIÓN SIN MECANISMO MI ELEMENTO!
¿FILTRANTE AMOVIBLE

45 ; 6027.30.00.00 ¡ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y!
ñ E

'ÓGRAFOS QUE UTILICEN RADIACIONES|

ÓPTICAS (UY, vists, IA)

517534 Ys MORMA.

SLEGALES

leas

JNE:
9030.33.00.00 ¡LOS DEMÁS INSTRUMENTOS Y APARATOS PARA]
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O POTENCIA, SIN DISPOSITIVO!
REGISTRADOR

Ni, SERVICIOS

4

a) Servicios de Operaciones de Exploración Mine
» Topagráficos y geodésicos.

» Geológicas y geotécnicos (incluye petrográficas, mineragráficas,

hidrológicos, restitución fotogramétrica, fotografias aéreas, mecánica
de rocas).

[

| Servicios geofisicos y geoquímicos (inoluye ensayes).

—Semicios de perforación diamantina y de circulación reversa (roto]
percusiva).

« Servicios aerotopográficos.

- Servicios de interpretación multiespectral de imágenes ya sean!
satelitales o equipos aerolransportados

T Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).

p) Otros Servicios Vinculados a la Actividad de Exploración;
Minera: |

- Servicio de alojamiento y alimentación del personal operativo dell
Titular del Proyecto.

« Servicio de asascría, consultoría, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera.

+ Servicios de diseño, construcción, montaje industrial, eléctrico y
mecánico, armado y desarmado de maquinarias y equipo necesario |
para las actividades de la exploración minera.

- Servicios de inspección, mantenimiento y reparación de maquinaria
y equipo ullizado en las actividades de exploración minera.

- Alquiler o arrendamiento financiero de maquineria, vehículos y!
equipos necesarios para las actividades de exploración. !

+ Transporte de personal, maquinaria, equipo, materiales y
suministros necesarios para las actividades de exploración y la
construcción de campamentos.

1

[* Servicios médicos y hospitafarios.

+ Servicios relacionadas con la protección ambiental.

[+ Servicios de sistemas e informática,

» Senicios de comunicaciones, incluyen comunicación radial,
telefonía satelital. !

+ Servicios de seguridad industrial y contraincendios,

- Servicias de seguridad y vigllancia de instalaciones y personal
¡operalivo. Ñ

« Servicios de seguros,
+ Servicios de rescate, auxillo,

1054012-1

Autorizan de  fumcionario

viaje
diplomático a Austria, en comisión de
servicios

RESOLUCIÓN MINISTERIAL
N* 0125/RE-2014

Lima, 24 de febraro de 2014
CONSIDERANDO:

Que, el Sagmento de Alto Nivel del 57? Periodo de
Sesiones de la' Comisión de Estupefacientes da las
Naciones Unidas, se llevará a cabo en la ciudad de

Viena, República de Ausiria, del 13 al 14 de marzo de
2014,

Que, en el Segraento de Alto Nivel participarán
altas autoridades de los Esiados Miembros, entra
ellos Ministros de Estado y Presidentes, con el fin de
realizar el examen de medio término de la aplicación
de la Declaración Política y su Plan de Acción que
tendrá como resultado la adopción da una Declaración
Ministerial Conjunta en la que se sañalen los logros y
dificultades, y se definan las esferas prioritarias para la
adopción de futuras medidas;

Que, el 57? Periodo de Sesiones de la citada Comisión
constituye una oportunidad para que la Delegación del
Perú pueda sostener reuniones de alto nivel con las
autoridades antidrogas de otros países y de la propia
Comisión de Estupefacientes, lo que permitirá fortalecer
y desarrollar mayores vinculos de cooperación hacia
nuestro país;

Teniendo en cuenta la Hoja de Trámite (GAC) N* 845,
del Despacho Viceministerial, de 13 de febrero de 2014; y
los Memoranda (DGM) N* DGM0088/2014, de la Dirección
General para Asuntos Multilaterales y Globales, de 6 de
febrero de 2014; y (OPR) N*OPR0072/2014, de la Oficina
de Programación y Presupuesto, de 11 de febraro de
2014, que otorga certificación de crédito presupuestario
al presente viaje;

De conformidad con la Ley N” 27619, Ley que
regula la autorización de viajes al exterior de servidoras
y iuncionarios públicos, racdificada por la Ley M” 28807
y su Reglamento aprobado por el Decrsio Sugremo N?
047-2002-POM y sus modificatorias; la Ley N* 28091, Ley
del Servicio Diplemático de la República, su Reglamenta
y modificatorias; fa Ley N? 29337, Ley de Organización
y Funciones del Ministerio de Relaciones Exteriores y su
Reglamento; y el numeral 10,1 del articulo 10” de la Lay
N 30114, Ley de Presupuesto del Sector Público para el
Año Fiscal 2014;

SE RESUELVE

Arículo 1%. Autorizar el viaje, en comi
servicios, del Embajador en el Servicio Diplomático de la
República Julio Hernán Garro Gélvez, Director General
para Asuntos Multilaterales y Globales, a la ciudad de
Viena, República de Austria, del 13 al 14 de marzo de
2014, por los motivos expuestos en la parte considerativa
de la presente Resolución; así como autorizar su salida
del país el 11 de marzo de 2014 y su retorno el 15 de
marzo de 2014.

Artículo 2*.- Los gastos que irrogue el cumplimiento
de la presente comisión de samvicios serán cubiertos
por el pliego presupuestal del Ministerio de Relaciones
Exteriores, Meta 0094343: Promoción y Defensa de los
Intereses del Perú en Asuntos de Seguridad y Lucha
Contra las Drogas, debiendo rendir cuenta documentada
en un plazo no mayor de quince (15) días calendario, al
término del referido viaje, de acuerdo con el siguiente
detalle:

Ta T
A A
| Viáticos | Número, Total
Nombras y Apellidos o es pordía de pois
US$ | días | us$:
US$
[puto Homán Garro Galvez | 2900.00 | 54000 y 2 15000)

Artículo 3”- Dentro de los quince (15) días
calendario, posteriores a su retorno el país, el citado
funcionario diplomático presentará a la Ministra de
Relaciones Exteriores, un informe detallado sobre las
acciones raalizadas y les resultados obtenidos an el viaja
autorizado,

Articulo 4*.- La presente Resolución Ministerial no
libera ni exonera del pego de impuestos o de dereches
aduaneros, cualquiera sea su clase o denominación

Regístrese, comuniquese y publíquese

EDA RIVAS FRANCHI
Mlinisira de Ralactones

1034387-1

ANEXO 1

CRONOGRAMA DE EJECUCION DE INVERSION EN EXPLORACION DEL PERIODO DE MARZO 2014 A DICIEMBRE 2925

MINERA ANCOCALA S.A.C.
"PROYECTO SAUCHA"

(En dolares americanos: US$)

E 2014 2035 _]
DESCRIPCION DE ACTIVIDAD ase | mayo | jumo | quo | acosto | seriemmrE | OCTUBRE | NOVIEMBRE | DiCIEMBRE | ENERO |FEBRERO| marzo | aber | mayo | junio | ¡uo | acosTO | SETIEMBRE [OCTUBRE] NOVIEMBRE | DICIEMBRE TOTAL
leves

Protectores antimuidos de materia plastica 300 300 300 300 00 300 300 300 300 300 300 300 300 300 300 300 300 00 300 300 5300
[Calzado con puntera metálica de proteccion 500 500 00 500 500 500 500 00 500 400 400 400 400 400 400 400 400, 400 100 490

[Cascos de seguridad 300 300 300 300 300 300 300 300 390 300 300 300. 300 300 300 300 300 300 200 300 300 6300
[os demas aparatos para la recepcion, conversion y transmision o regeneración de voz, imagen u otros

datos 500 500 500 500 500 500 seo 500 500 500 500 500 500 500 500 500 500 500 500 500 500 19,500
[Camionetas pickup de encendido por compresión, ensambladas con peso total con carga máxima inferior o

gual< 2537: 5,200 5,209 s200| 5200 5,200 5.200 5,200 5.200 5.200 5,200 5,200 5,200 5200 5,200 5,200 5,200 2.500 2,500 2.509 2.500 2400 26.200
hos demás aparatos respiratorios y máscaras antgás, excepto las máscaras de protección sin mecanisno ni

elemento filtrante amovible 300 300 300 300 300 300 300 300 00 300 300 300 200 300 300 00, 300 300 300 300 300 6200
hi. servicios |

1) Servicios de operaciones y Exploracion Minera

Geológicas y geotécnicos [incluye petrográficos, mineragráficos, hidrológicos, restitución fotogramétrica,

Hotografa aéteas, mecánica de rocas) 9.00 2.000 3.000 9.00 0.00 0.0 5635 107,85 so7ass | 107185 | 1orses[  arxs|  mo71es| aories[ anoses[  stomÑÓ| 25000 000 000 000 oJ0| 1061300
¡servicos de perforación diamantina y de circulación reversa froto percusiva. 185/00] 28000 90 9.90 0.00 50001 210.000 410,900 aloc00]  aroooo| asowou[  «roowo! aroooo| arowoo| esoooo|  4uo00| 100000 0.0 000 9.00 oso] «28000
[Servicios de interpretación multiespectra de imágenes ya sean satelitales o equipos aerotransortados. 900 000 90 90 0.00 900 000 050 0900 0.00 900 000 9.00 00 90 soo9| 5000 00 900 900 990 19,000
Ensayes de laboratorio (análisis e minerales, suelos, agua, ec) 0.00 2.000 2000 000 90 00 900 0.00 3000 00 990 2.000 90 0.00 2,900 2,000. 2.000 2900 2000 990 90 19.900,
lb) Otros Servicios Vineulados a la Actividad de Exploracion Minera:

¡senciode alojamiento y alimentación del personal operativo del Titular del Proyecto. 5.060 4360 asol 50% 5030 4000 5360 5,330 5320 5920 672 5020 670 509 6020 3000 3900 3.000 3,000 3.500 3.000 98.360
¡Servicio de asesoria, consultoría, estudios técnicos especiales y auditorias destinados alas actividades de:

exploración minera ams|  was| sees] 124%] 12495 12.425 12425 12425 12,425 10,425 25 495 25 as) 652 5.000 5.000 5,000 5,000 5.000, 5.500 359,575
Servicios de diseño, construción, montaje industrial, téctrico y mecánico, armado y desarmado de

maquinarias y equipo necesario para las actividadas dela exploración minera 2538 2538 asa] 258 2538 33,338 17,538 2,538 2538 2.538 2,538 2,538 2538 2538 2,538 090 0.00 0.00 900 9.00 900 82,364
¡Servicios de Inspección, mantenimiento y reparación de maquinaria y equipo utllzado en las actidades de

exploración minera 0.0 1,900 os0| 1000 000 0.00 1900 20 1,000 090 09 1,900 900 1.000 900 1,000 1000 1,900 1.900 1900 1,900 12,000

+

[Alquiler o arrendamiento financiero de maquinaria, vehiculos y equipos necesarios par las actividades de

exploración. 9.400 9,400 sol 1mo0| 5800 $9.00 48,500 22.00 19,800 s8100| 19850 15as0| 19:00 19100] 19:00 3,200 2200 3200 3200 3200, 3200 411.000
¡Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las actividades de

[exploración yla construcción de camoamentos. 16456 asss] 1o9s6|  zosel 123% 128.500 10372 8912 yor 7912 1012 18512 191 25] wo 3200 3,200 2200 3.200 3200 3200 299,724
¡Servicios médicos y hospitalarios ego 1.000 os0| 1000 0.00 0.00 09 00 9.00 0.0 00 200 0.90 1000 200 1000 | 000 11000 990 1,900 9.00 6.800
¡Servicios relacionados con la protección ambiental wesoo] as2o0| 15500| 13000 5000 5,000 16,00 5500 5,000 90 900 18700] 11509 ws 200) 15500 5,1000 5.000 5.000 5.000 5,000 5,000 339,600
[Servicios de sistemas e informática 1.000 1,900 1o00| 1000 1000 1000 1,000 1.9000 1,900 1,900 1000 1.900 1.000, 1,000 1,900 1500 1,9000 1,900 1.900 1,000 1,000 21.000
Servicios de comunicaciones, Incluyen comunicación radial, telefonía satelital 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 EN 500 500 500 10,500
Servicios de seguridad industria y contraincendios 4,500 4.500 agoo| aso 4.500 4,500 4.500 4,500 4,500 4,500 4,500 4,500 4,500 4,500 4,500 1,000 1,900 1,900 1000 1,000 1900 15,900
¡servicos de seguridad y vigilancia de instalaciones y personal operativo. aosso|  3sss0| amoo  312ol 29760 29,160 53270 56,200 sezool  sajoo| s2doo] seo] sao]  sozoo| so2o0 3,500 3.500 3500 2500 3500 3.500 596,630
¡servicos de seguros 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 500 10,500
[servicios de rescate, ali. 1,900 1000 1000 | 1000 1000 1,000 1,000 1.900 1,900 1900 1,900 1,000 1.900 1.000 1,900 1,900 1.000 1,000 1,900 1,900 1000 21:00

TOTALINVERSIONES US$] asaosol amra3ol asomo9| 99200] 100885 322863] ass00 545,490, ess.cso!  eerseo] emosl  esrosol  esirol  esssOl  Tio3Ñ0| sespss| 164300 ass00| 30300 33,300. 32300] 7902,253

